Exhibit 10.20

 

Pursuant to Regulation S-K Item 601(b)(10), certain information identified
herein in brackets has been excluded from this Exhibit 10.20 because it is both
not material to the Registrant and would likely cause competitive harm to the
Registrant if publicly disclosed.

 

 

AMENDMENT

TENTH TO

TERMINALING SERVICES AGREEMENT – SOUTHEAST AND COLLINS/PURVIS

 

THIS TENTH AMENDMENT TO TERMINALING SERVICES AGREEMENT – SOUTHEAST AND
COLLINS/PURVIS (this “Tenth Amendment”) is effective as of June 1, 2019 by and
between TRANSMONTAIGNE PARTNERS LLC, a Delaware limited liability company, on
behalf of itself and its Affiliates (“Owner”), and NGL ENERGY PARTNERS LP, a
Delaware limited partnership (“Customer”). Owner and Customer are sometimes
referred to herein collectively as the “Parties” and individually as a “Party.”

RECITALS

A.        Owner and Customer previously entered into the Terminaling Services
Agreement - Southeast and Collins/Purvis, dated as of January 1, 2008, as
amended by the First Amendment to Terminaling Services Agreement - Southeast and
Collins/Purvis, effective January 1, 2008, the Second Amendment to Terminaling
Services Agreement - Southeast and Collins/Purvis, effective June 1, 2009, the
Third Amendment to Terminaling Services Agreement - Southeast and
Collins/Purvis, effective December 22, 2009, the Fourth Amendment to Terminaling
Services Agreement - Southeast and Collins/Purvis, dated as of April 14, 2010,
the Fifth Amendment to Terminaling Services Agreement - Southeast and
Collins/Purvis, dated as of March 15, 2012, the Sixth Amendment to Terminaling
Services Agreement - Southeast and Collins/Purvis, dated as of July 16, 2013,
the Seventh Amendment to Terminaling Services Agreement - Southeast and
Collins/Purvis, dated as of December 20, 2013, the Eighth Amendment to
Terminaling Services Agreement - Southeast and Collins/Purvis, dated as of
November 4, 2014 and the Amendment No. 9 to Terminaling Services Agreement -
Southeast and Collins/Purvis, dated as of March 1, 2016  (collectively, the
“Original TSA”); and

B.         Owner and Customer desire to amend the Original TSA in certain
respects.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:

1.   ARTICLE I: CONSTRUCTION










1.1.      Defined Terms. Capitalized terms and references used but not otherwise
defined in this Tenth Amendment have the respective meanings given to such terms
in the Original TSA.

1.2.      Headings. All headings herein are intended solely for convenience of
reference and shall not affect the meaning or interpretation of the provisions
of this Tenth Amendment.

1.3.      References. Each reference in the Original TSA to “this Agreement”,
“herein” or words of like import referring to such Original TSA shall mean and
be a reference to the Original TSA, as amended by this Tenth Amendment, and
“thereunder”, “thereof’ or words of like import shall mean and be a reference to
the Original TSA, as amended by this Tenth Amendment. Any notices, requests,
certificates and other documents executed and delivered on or after the date
hereof may refer to the Original TSA without making specific reference to this
Tenth Amendment, but nevertheless all such references shall mean the Original
TSA as amended by this Tenth Amendment.

2.   ARTICLE II: AMENDMENT TO AGREEMENT.

2.1.      Section 9.2 (b) of the Original TSA is deleted in its entirety and
replaced with the following:

“To the extent that the revenues received by Owner for net Product gains
attributable to the terminals pursuant to the provisions of this Agreement in
any Contract Year during the Term hereof exceed the sum of $[***], Owner agrees
to pay over to Customer a sum equal to fifty percent (50%) of any such excess
(the “Gain Settlement Amount”), no later than ten (10) Business Days after (i)
the final annual invoice related to Product gains has been paid by Customer,
(ii) the Parties have finally settled all disputes regarding Product gains and
losses during the subject Contract Year and (iii) the Parties have agreed to the
Gain Settlement Amount.  In the event that the foregoing conditions are not
satisfied as of February 10 of any year, Owner will make a payment to Customer
in an amount equal to that portion of the Gain Settlement Amount to which the
Parties have mutually agreed not later than February 28 of that same year and
the Parties shall continue negotiations to determine the remaining amount of the
Gain Settlement Amount, if any. Payments made pursuant to this section shall be
by wire transfer of immediately available U.S. funds to an account designated by
Customer in writing.”

2.2.      Sections 22.3 and 22.4 of the Original TSA are deleted in their
entirety and replaced with the following:

“22.3.  Southeast Terminals – Additional Customer Projects.

Generally.  Customer may, from time to time, propose to Owner improvements to
Owner’s existing facilities that have a capital cost of $[***] or less (each, a
“Customer Project”) at various sites located at any of the Southeast Terminals
other than proposals to refurbish currently out of service storage capacity at
the Identified Southeast Terminals which proposal will also include Customer’s
estimate of the volumes of Customer’s Product utilizing such improvements.  The
“Identified Southeast Terminals” means Owner’s terminals in Charlotte, NC,
Greensboro, NC (Piedmont Terminal)  and Spartanburg, SC that are subject to this





 

[***] Denotes redacted information

2

 




Agreement.  Within thirty (30) days following Owner’s receipt of such a
proposal, Owner shall prepare and deliver to Customer an estimate (a
“Preliminary Estimate”) setting forth the estimated costs to design, engineer,
construct, install, complete and place into service such Customer Project, the
incremental operating costs that Owner expects to incur in connection with such
Customer Project, and an estimate of the Additional Throughput Fee Amount
payable upon the completion of the Customer Project as described below.  For the
avoidance of doubt, Owner will provide the Preliminary Estimate to Customer at
no cost.  Within fifteen (15) days following its receipt of the Preliminary
Estimate, Customer shall either accept or reject such Preliminary Estimate.  If
Customer fails to deliver to Owner its acceptance or rejection of the
Preliminary Estimate within such 15-day period, it will be deemed to have
rejected the Preliminarily Estimate.

If Customer accepts the Preliminary Estimate, Owner shall develop and deliver to
Customer an authority for expenditure (a “Project AFE”) within ninety (90) days
of Customer’s acceptance of the Preliminary Estimate.  Within fifteen (15) days
following its receipt of the Project AFE, Customer shall either accept or reject
such Project AFE.  If Customer fails to deliver to Owner its acceptance or
rejection of the Project AFE within such 15-day period, it will be deemed to
have rejected the Project AFE. In the event that Customer rejects or is deemed
to have rejected the Project AFE, Customer shall reimburse Owner for [***] % of
the costs and fees Owner actually incurs (including but not limited to any
preliminary engineering, design and in-house costs) in developing the Project
AFE (the “AFE Fees”).

If Customer accepts the Project AFE, then Owner shall utilize its commercially
reasonable efforts to undertake, or cause to be undertaken, the design,
engineering, construction, installation, completion and placing in service of
the Customer Project.  Owner shall commence such Customer Project reasonably
promptly following the acceptance of a Project AFE, and in any event within
sixty (60) days thereof.  Owner shall undertake and conduct, or cause to be
undertaken and conducted, such construction, installation and completion in a
workmanlike manner and in accordance with applicable industry standards and
Applicable Law.  All improvements, alterations or additions to a Terminal made
in connection with a Customer Project will be the property of Owner, and
Customer will have no rights thereto except as set forth herein.  Owner shall be
responsible for obtaining all necessary consents and permits in connection
therewith. After commencement of construction, Owner, no less than quarterly,
shall provide Customer with a written construction/completion date report
outlining construction progress to date, budget updates and such other
information as Customer may reasonably request.

At such time as each Customer Project is completed and ready for service, Owner
shall provide written notice thereof to Customer.  As soon as practical
thereafter, Owner shall provide written notice to Customer (the “Completion
Notice”), which shall set forth the incremental per barrel fees that will (i)
permit Owner to recover an amount equal to the sum of (X) [***] % of the
estimated costs incurred by Owner to complete the Customer Project plus (Y) an
amount equal to





 

[***] Denotes redacted information

3

 




[***] ($[***]) (the “Tank Value Amount”) multiplied by the shell capacity in
Barrels of any pre-existing tank that is refurbished or brought back into
service as part of the Customer Project (collectively, the “Capital Recovery
Amount”) over a two-year period (the “Additional Per Barrel Capital Recovery
Throughput Fee”) and (ii) permit Owner to recover the incremental operating and
maintenance costs that Owner estimates it will incur in connection with such
Customer Project over the remaining portion of the Term (the “Additional Per
Barrel Operating Recovery Throughput Fee), each based on the Minimum Annual
Throughput Commitment at the Southeast Terminals; provided, that the Capital
Recovery Amount shall not include any costs, liabilities or damages to the
extent that such costs, liabilities or damages (a) are incurred by Owner due to
the failure of Owner or Owner’s agents, contractors or employees to comply with
Applicable Law or (b) arise due to the negligence or willful misconduct of Owner
or Owner’s agents, contractors or employees.  Each Completion Notice shall also
include invoices (or other similar supporting documentation) evidencing in
reasonable detail all costs (including engineering, materials and construction
costs) that comprise the Capital Recovery Amount.  Once Owner has determined the
total actual costs incurred by Owner to complete the Customer Project, Owner
will provide a notice (the “Adjusted Completion Notice”) to the Customer
including (I) the adjusted Additional Per Barrel Capital Recovery Throughput Fee
that will apply following the date of such notice and (II) the one-time
adjustment to be paid by Customer or credited by Owner to account for any over
or short payment made during the period between the date of the Completion
Notice and the date of the Adjusted Completion Notice.

The Throughput Fees described in Section 3 of this Agreement shall be increased
(1) during the [***] period commencing on the first day of the first Month
beginning after Customer’s receipt of the Completion Notice, by an amount equal
to the Additional Per Barrel Capital Recovery Throughput Fee with respect to the
volumes of Customer’s Product based upon the applicable Minimum Monthly
Throughput Commitment and (2) commencing on the first day of the first Month
beginning after Customer’s receipt of the Completion Notice, by an amount equal
to the Additional Per Barrel Operating Recovery Throughput Fee with respect to
the volumes of Customer’s Product based upon the applicable Minimum Monthly
Throughput Commitment.

22.4  Additional Tankage at the Southeast Terminals.  During the Term of this
Agreement, Customer shall have a right of first refusal (the “ROFR”) with
respect to (i) the right to utilize any new tanks that Owner may propose to
construct and place into operation for Product service for a Third Party at the
Southeast Terminals after March 1, 2016 and (ii) the right to utilize any tanks
that Owner may propose to refurbish and place into operation for Product service
for a Third Party at the Identified Southeast Terminals after March 1, 2016
(“Additional Tankage”).

(a)        Notice of Terminaling Availability.  In the event that Owner proposes
to offer terminaling services with respect to Additional Tankage to a Third
Party, then Owner shall give written notice (the “First Refusal Notice”) to
Customer at least 30 days prior to entry into any definitive agreement,  unless
such definitive





 

[***] Denotes redacted information

4

 




agreement is conditioned upon satisfaction of the ROFR.  The First Refusal
Notice shall set forth in reasonable detail the proposed terms of such
terminaling services,  including, without limitation, the throughput fees and
minimum annual throughput commitment, as applicable (the “Offered Agreement”).

(b)        First Refusal Right.  During the period ending thirty (30) days after
the receipt of the First Refusal Notice by Customer, Customer shall have the
absolute right to enter into a new agreement with Owner on terms similar to the
Offered Agreement in all material respects (a “ROFR Agreement”).  If in its sole
discretion Customer elects to exercise such right, Customer shall deliver
written notice of its election to enter into such ROFR Agreement.

(c)        Forfeiture of Rights.  Notwithstanding the foregoing, if Customer
does not agree to enter into a particular ROFR Agreement within the time period
set forth above, then Customer shall be deemed to have forfeited any right to
enter into such ROFR Agreement with respect to that particular First Refusal
Notice, and Owner shall be free to enter into or proceed with the Offered
Agreement at any time within sixty (60) days after the date of the First Refusal
Notice.  Any such Offered Agreement shall be entered into at not less than the
price and upon other terms and conditions, if any, not more favorable to the
proposed customer than those specified in the First Refusal Notice.  Any
Additional Tankage not bound by an Offered Agreement within such 60-day period
shall continue to be subject to the requirements of a prior offer pursuant to
this Section 22.4.”

2.3.      All references to the “Montvale Terminal” in the Agreement, including
but not limited to Section 2 of Attachment “A” to the Agreement, are deleted in
their entirety.  For the avoidance of doubt, the Montvale Terminal shall no
longer be included in the definition of Southeast Terminals.

2.4.      Section III of Attachment “A-1” to the Original TSA is deleted in its
entirety and replaced with the following:

“III.     Additive/Lubricity Fees:

Any additization, lubricity or dyeing injected into the Product pursuant to
Customer’s request (or the request of Customer’s client(s) designated by
Customer in writing) will be charged in addition to the Throughput Fee above at
a rate of (i) when Owner provides the additive, $[***] per gallon of Product up
to the lowest additive concentration required by the EPA (“LAC”), (ii) when
Owner provides the additive,  $[***] per gallon of Product for all additive for
treat rates in excess of LAC up to and including a treat rate of three (3) times
LAC, (iii) when Owner provides additive, an amount equal to the Calculated
Additive Value per gallon of Product for treat rates in excess of three (3)
times LAC and (iv)  when Customer or Customer’s designated client provides
additive, $[***] per gallon of Product.  The “Calculated Additive Value” means
an amount equal to $[***] plus ($[***] multiplied by the sum of the requested
treat rate minus three (3)).





 

[***] Denotes redacted information

5

 




For example, if the Customer requests a treat rate of 4.5 times LAC for 100,000
gallons of Product, the corresponding Additive/Lubricity Fee would be 100,000 x
[$[***] +  ($[***] x (4.5 – 3))] = $[***].

Notwithstanding anything to the contrary in this Agreement, (i) injection of a
conductivity additive shall be considered part of the lubricity additive
injection at no additional fee and (ii) Owner shall not be obligated to provide
additive concentration injection beyond Owner’s operational capabilities.”

2.5.      Section V(E) of Attachment “A-1” to the Original TSA is deleted in its
entirety and replaced with the following:

E.         Water or other material removal and disposal: Customer shall
reimburse Owner for any actual costs incurred in connection with removal of
water or other material in or associated with Customer’s product at any time,
except if such water or other material is generated by tank-cleaning,
maintenance, or hydro-testing activities not requested by Customer.

2.6.      As of the Effective Date of this Tenth Amendment, the Minimum Annual
Throughput Commitment shall be [***] Barrels.

2.7.      As of the Effective Date of this Tenth Amendment, the new fees
 relating to Customer Projects set forth below shall become effective:

 

Authorization for Expenditure - Throughput Fee Adders  

Historical Fee
(Dollars)

New Fee
(Dollars)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

3.     ARTICLE III: MISCELLANEOUS PROVISIONS

3.1.      Effective Date.  This Tenth Amendment shall be effective as of the
date hereof.





 

[***] Denotes redacted information

6

 




3.2.      Scope of Tenth Amendment. The Original TSA is amended only as
expressly modified by this Tenth Amendment.  Except as expressly modified by
this Tenth Amendment, the terms of the Original TSA remain unchanged, and the
Original TSA is hereby ratified and confirmed by the Parties in all
respects.  In the event of any inconsistency between the terms of the Original
TSA and this Tenth Amendment, this Tenth Amendment shall prevail to the extent
of such inconsistency.

3.3.      Representations and Warranties. Each Party represents and warrants
that this Tenth Amendment has been duly authorized, executed and delivered by it
and that each of this Tenth Amendment and the Original TSA constitutes its
legal, valid, binding and enforceable obligation, enforceable against it in
accordance with its terms, except to the extent such enforceability may be
limited by the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity.

3.4.      No Waiver. Except as expressly provided herein, the execution and
delivery of this Tenth Amendment shall not be deemed or construed to (i)
constitute an extension, modification or waiver of any term or condition of the
Original TSA, (ii) give rise to any obligation on the part of any Party to
extend, modify or waive any term or condition of the Original TSA, or (iii) be a
waiver by any Party of any of its rights under the Original TSA, at law or in
equity.

3.5.      Reaffirmation. Each Party hereby reaffirms each and every
representation, warranty, covenant, condition, obligation and provision set
forth in the Original TSA, as modified hereby.

3.6.      Choice of Law.   This Tenth Amendment shall be governed by and
construed in accordance with the law of the State of Delaware, without regard to
the conflicts of law rules of such state.

3.7.      Jurisdiction.  The Parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Tenth Amendment or the transactions
contemplated hereby shall be brought and determined exclusively in in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and that any cause of action arising out of this Tenth
Amendment shall be deemed to have arisen from a transaction of business in the
State of Delaware, and each of the Parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

3.8.      Waiver of Jury Trial. Each Party further waives, to the fullest extent
permitted by Applicable Law, any right it may have to a trial by jury in respect
of any proceedings relating to this Tenth Amendment.





 

[***] Denotes redacted information

7

 




3.9.      Severability. If any Article, Section or provision of this Tenth
Amendment shall be determined to be null and void, voidable or invalid by a
court of competent jurisdiction, then for such period that the same is void or
invalid, it shall be deemed to be deleted from this Tenth Amendment and the
remaining portions of this Tenth Amendment shall remain in full force and
effect.

3.10.    Counterparts: Facsimile Signatures. This Tenth Amendment may be
executed by the Parties in separate counterparts and delivered by electronic or
facsimile transmission or otherwise and all such counterparts shall together
constitute one and the same instrument.

[signature page follows]

 

 



 

[***] Denotes redacted information

8

 




IN WITNESS WHEREOF, the Parties have executed this Tenth Amendment to
Terminaling Services Agreement – Southeast and Collins/Purvis as of the date
first written above.

 

 

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

By:

NGL Energy Holdings LLC, its general partner

 

 

 

By:

/s/ H. Michael Krimbill

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

 

 

 

 

TRANSMONTAIGNE PARTNERS LLC

 

 

 

By:

/s/ Frederick W. Boutin

 

Name:

Frederick W. Boutin

 

Title:

Chief Executive Officer

 

 



